Citation Nr: 1202461	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from October 1954 to March 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified in May 2009 before a Decision Review Officer at the RO.  A transcript of this hearing has been associated in the claims folder.  The Veteran was also scheduled to appear at a hearing before the Board in June 2010, but he failed to attend the hearing.  His request for a Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2011).  

The Board observes that this case was remanded by the Board in September 2010.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claim, namely to obtain an additional audio examination and opinion.  A review of the post-remand record shows that the Veteran was afforded a VA audio examination in October 2010.  The Board, however, later determined that the findings and opinions contained therein were inadequate.  The Board essentially found that the examination report findings did not comply with its September 2010 remand orders.  As a result, the Board, in September 2011, referred the Veteran's case to the Chief of Staff of a VA Medical Center so that an expert medical opinion could be provided.  The requested opinion was received in September 2011.  The Veteran and his representative were provided a copy of the opinion and given an opportunity to review the opinion and submit evidence in response.  Therefore, the Board determines that compliance has now occurred with the Board's orders in the remand, and that the Board may now proceed with adjudication of the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, the Veteran has right ear hearing loss which is related to active service.

2.  There is no competent or credible evidence of a nexus between the post service diagnosis of a left ear hearing loss disability and service, to include manifestations of sensorineural hearing loss within one year following discharge from service. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  A left ear hearing loss disability was not incurred in or aggravated by active service and a sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claim for right ear hearing loss now before the Board, as a result of the Board's decision to grant the Veteran's claim, the Board finds that any failure on the part of VA to notify or develop this claim cannot be considered prejudicial to the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  

As for the claim seeking service connection for left ear hearing loss, which is here being denied, in an August 2005 letter the RO notified the Veteran of the information and evidence to substantiate his service connection claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter advised the Veteran to submit or identify any additional information that he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also included the following enclosures:  "How You Can Help and How VA Can Help You," and "What the Evidence Must Show - Service connected comp."  The RO did not supply notice of the two Dingess elements until a September 2010 letter; this followed being instructed to do so as part of the Board's September 2010 remand.  However, timely Dingess notice would not have operated to alter the outcome because evidence establishing service connection for left ear hearing loss is lacking.  The Veteran thus was not prejudiced by any defect in timing, as "the purpose behind the notice has been satisfied . . . that is, affording a claimant a meaningful opportunity to participate effectively in the processing of [the] claim. . . ."  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The Veteran has not demonstrated or even pled prejudicial error.  He has been represented by an accredited service organization throughout this appeal.  Under such circumstances, any error with respect to the timing of the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1700 (2009).  Also, after affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in a June 2011 Supplemental Statement of the Case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC, is sufficient to cure a timing defect).  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  The service treatment records and all available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  

The Board further observes that the Veteran was afforded VA examinations in June 2009 and October 2010.  While the Board thereafter determined that these two examinations were inadequate -- see Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) -- the Board here finds that the expert medical opinion solicited by the Board via the Veterans Health Administration (VHA) in September 2011 and thereafter received in October 2011 is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record.  The expert medical opinion report also is shown to have provided adequate medical information/opinions needed to adjudicate the affected claims.  Also, the opinions included detailed consideration and discussion of the Veteran's service treatment records, as well as post service audiometric findings.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Contentions

The Veteran contends that he suffers from bilateral hearing loss as a result of his active military service.  He contends that his hearing loss is the result of exposure to loud noise from aircraft engines, fire trucks, and nuclear/atomic bomb testing.  According to statements received during this appeal, the Veteran did not wear hearing protection while performing his various duties and he has experienced ringing in his ears and diminished hearing since service.  He has also stated that he had no significant post-service noise exposure as a salesman.  VA examination reports dated in June 2009 and October 2010 reflect that the Veteran had bilateral sensorineural hearing loss which meet VA's definition of a hearing loss disability.

Laws and Regulations

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

With respect to claims for service connection for hearing loss, the Court has held that the threshold for normal hearing is from 0 to 20 decibels (dB), and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992). 

The Board points out that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that his current bilateral hearing loss is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.  

The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Factual Background

Service personnel records indicate that the Veteran served in the Air Force from October 1954 to March 1958 and that his rating was fire fighter helper.  There is also sufficient evidence to establish that the Veteran was a participant in atmospheric nuclear testing as part of Operation REDWING at the Eniewetok Atoll from January 1955 to November 1956.  Service treatment records reflect normal whisper voice audio tests at October 1954 induction.  Also of record are audiometry results dated in November 1957 and February 1958.  Because these audiometry tests were conducted prior to November 1, 1967, the Board must assume that the results have been reported according to standards set forth by the ASA rather than the ISO-ANSI.  Since current hearing is evaluated pursuant to ISO-ANSI standards, the Board has converted these audiograms to reflect current standards.  



HERTZ (Hz)


500
1000
2000
3000
4000
Nov. 1957 Audiogram
RIGHT
45
15
15
10
10

LEFT
30
15
15
10
10
Feb. 1958 Separation Exam
RIGHT 
20
10
15
15
5

LEFT
15
10
10
15
5

The conversion of the Veteran's service audiograms is relevant to the current claim because the November 1957 hearing conservation data record demonstrates that the Veteran incurred right ear hearing loss (at 500 Hz) during service.  See 38 C.F.R. § 3.385.  Also relevant is the fact that the November 1957 audiogram reflects abnormal left ear hearing (i.e., 30 dB at 500 Hz; Hensley).  

The Board acknowledges that the record contains VA examination reports dated in June 2009 and October 2010 which include opinions regarding the etiology of the Veteran's hearing loss.  These opinions, however, as noted above, are inadequate and insufficient for the Board to reply upon in making a determination as to the etiology of the Veteran's left ear hearing loss.  In this regard, both examiners relied on the fact that the Veteran's separation examination showed "normal" hearing in concluding that current hearing loss is not etiologically related to service.  The Board does note that the February 1958 in-service audio findings did not show left ear abnormal hearing loss.  As reported, the Court has held that a lack of hearing loss at separation cannot, by itself, constitute conclusive evidence that service connection is not warranted.  Hensley.  Additionally, the Board finds it notable that neither examiner discussed the in-service findings of abnormal hearing, including right ear hearing loss in November 1957, thereby casting doubt on whether a thorough review of the claims file was completed.  

As a result, the Board by means of a September 2011 VHA letter, requested that an audiologist review the entire claims file, including any service treatment records, VA and non-VA medical evidence, the converted audiometry results provided above, and lay statements by the Veteran regarding the history of his hearing problems.  Following such claims file review, the audiologist was asked to offer an opinion as to:

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any part of the Veteran's current left ear hearing loss, in whole or in part, is related to acoustic trauma experienced during service as a result of noise exposure to jet engines, atomic bomb blasts, and other noise associated with his firefighting duties during service.

The reviewing VHA audiologist, in her expert opinion report received in October 2011, noted and commented upon all the pertinent evidence contained within the Veteran's claims folder.  In commenting, the audiologist noted that converting the hearing thresholds of the 1957 and 1958 ASA calibration standard to ISO calibration standard was not necessary.  She explained that

A direct comparison of the thresholds shows [the Veteran] had a drop in low frequency hearing (250 and 500 Hz) in both ears in November 1957 which improved by February 1958.  A temporary drop in low frequency hearing can be caused by excess ambient noise in the test room, cerumen in the ear canals, middle ear dysfunction due to nasal and Eustachian tube congestion, or earphone placement.  Exposure to high intensity noise typically affects high frequencies, especially in the 2-8kHz range.  [The Veteran's] hearing in the high frequency range is normal on both tests and shows no significant shift over time, suggesting no loss due to noise exposure.

The VHA opinion also observed that the Institute of Medicine had concluded that, based on current knowledge of cochlear physiology, acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.  See "Noise and Military Service-Implications for hearing Loss and Tinnitus," Institute of Medicine, National Academy of Sciences, 2006.  

The audiologist concluded her report/opinion by stating

Based on the information presented above, I conclude military noise exposure less likely than not caused hearing loss in the [Veteran's] left ear.  I also conclude military noise exposure less likely than not caused hearing loss in the [Veteran's] right ear.  

Right Ear Hearing Loss

While mindful of the negative medical opinion supplied by the VHA audiologist in October 2011, the Board nevertheless finds, for the reasons stated below, that the Veteran is entitled to service connection for right ear hearing loss.  The Board recognizes that during the Veteran's period of active duty, as noted, in November 1957, based on the converted 45 dB finding at the 500 Hz level, right ear hearing loss as defined in 38 C.F.R. § 3.385 was diagnosed.  The Board also acknowledges that the right ear auditory thresholds at separation were not 40 decibels or greater and the auditory thresholds of three of the frequencies were not 26 or greater.  Id.  

Nonetheless, in this case, the Veteran clearly has a current right ear hearing loss.  See VA audio examination reports dated in June 2009 and October 2010.  

After a careful review of the evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that a right ear hearing loss disability was incurred in active service.  Service medical records document the presence of right ear hearing loss (as defined in 38 C.F.R. § 3.385).  See November 1957 auditory findings.  The Veteran currently has right ear hearing loss (as defined in 38 C.F.R. § 3.385).  See June 2009 and October 2010 VA audio examination reports.  

In addition, under the plain language of § 3.303(b), the United States Court of Appeals for the Federal Circuit (Federal Circuit) states that this provision establishes a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves v. Peake, 524 F.3d 1306, 1309 (2008).

The Federal Circuit, in reversing a decision issued by the Court in Groves v. Nicholson, No. 04-2375 (U.S. Veteran. App. May 18, 2007), found that

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

No medical opinion as to etiology is necessary to grant service connection where a chronic disease is shown in service and the same chronic disease manifests at a later date.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  Thus, even without a probative medical opinion relating the Veteran's current right ear hearing loss to his active service, the Board finds that the evidence weighs in favor of his claim.  The Board also finds it significant that there is no evidence of an intercurrent right ear-related injury or disease.

Here, because it is factually undisputed that the Veteran was diagnosed with right ear hearing loss (as defined in 38 C.F.R. § 3.385) during service and again after service, pursuant to 38 C.F.R. § 3.303(b), the Board finds that service connection for right ear hearing loss is warranted.  

For the foregoing reasons, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Ear Hearing Loss

In addition to the negative medical opinion supplied by the VHA audiologist in October 2011, the Board also recognizes that an in-service November 1957 audiogram showed some degree (30 dB) of abnormal left ear hearing at the 500 Hz level as defined by Hensley.  However, the Board cannot conclude a "chronic" left ear hearing loss disability was incurred during service.  That the Veteran was exposed to acoustic trauma and showed some degree of left ear abnormal hearing loss in service alone is not enough; there must be chronic disability resulting from that injury.  In addition, as the auditory thresholds at separation were not 40 decibels or greater and the auditory thresholds of three of the frequencies were not 26 or greater, the Board cannot conclude that a left ear hearing loss disability was chronically manifested during service. 

As for statutory presumptions, as above reported, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis.  However, the first showing of post-service left ear sensorineural hearing loss was not until 2009, more than 50 years after the Veteran's discharge from service. 

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  In fact, the Veteran essentially has denied continuity of symptoms; see page three of May 2009 hearing transcript, where he supplied an affirmative response to the following question posed by his representative:  "Based on when you were young and you were exposed to all this [in-service] noise, you believe that caused permanent disability?  It took a long time to develop, but it caused you hearing loss now?"  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan, Washington, 19 Vet. App. at 368-69.  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that his current left ear hearing loss is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu.  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  Layno.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker, Cartwright.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.  In this regard, the Board notes that the record is devoid of objective evidence of any left ear hearing loss until decades after service.  As such, the Board finds that any assertions by the Veteran as to possible etiology of his left ear hearing loss to be less than credible.

In this case, the Veteran clearly has a current left ear hearing loss disability, as defined in 38 C.F.R. § 3.385.  See VA audio examination reports dated in June 2009 and October 2010.  

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  As above noted, the VHA audiologist opined that it was "less likely than not" that the Veteran had left ear hearing loss which was caused by his military service, including exposure to noise therein.  Also, as reported, the Veteran, while having "abnormal" left ear hearing in service, did not have a left ear hearing loss "disability" during that time.  The Board notes that the Veteran has submitted no opinion to the contrary. 

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, as mentioned, the medical evidence does not show treatment or diagnosis of these problems until a significant number of years (more than 50) after service. 

Thus, the record is, though it provides a showing of abnormal left ear hearing loss in-service, absent evidence of the in-service incurrence of a chronic left ear hearing loss disability for VA compensation purposes, per 38 C.F.R. § 3.385, evidence of sensorineural hearing loss within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between service and current left ear hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


